Citation Nr: 1220864	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-02 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for tinnitus, assigning a 10 percent evaluation effective October 20, 2006, and erectile dysfunction, assigning a noncompensable evaluation effective October 20, 2006; granted entitlement to special monthly compensation based on loss of use of a creative organ effective October 20, 2006; and continued a 30 percent evaluation for coronary artery disease, a 20 percent evaluation for diabetes mellitus with diabetic nephropathy, a 10 percent evaluation for degenerative joint disease and intervertebral disc syndrome with scar, and a noncompensable evaluation for bilateral hearing loss.  In April 2007, the Veteran submitted a notice of disagreement with the evaluation assigned for his low back disability.  He subsequently perfected his appeal in January 2008.

In February 2010, the Board remanded the Veteran's claim of entitlement to an increased rating for a lumbar spine disability to the Appeals Management Center (AMC) for further evidentiary development, including attempting to obtain outstanding treatment records and affording the Veteran a new VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

After reviewing the record, the Board finds that the AMC has not complied fully with the February 2010 remand directives, as discussed more fully below.  As such, this claim must be remanded yet again.  See Stegall, supra.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.

REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to an evaluation in excess of 10 percent for a lumbar spine disability.

In the February 2010 remand, the AMC was ordered to provide the Veteran with a new VA examination to address his contentions of decreased range of motion during flare ups of pain.  The examiner was specifically ordered to opine on the Veteran's additional limitation of motion during flare ups of back pain.  If the examiner was unable to make such a determination, s/he was directed to provide a rationale for this conclusion.  The Veteran was afforded a VA examination in July 2010.  However, the examiner failed to opine on the any additional limitation of motion during flare ups of back pain or to provide an explanation for this failure.  As such, the examination is inadequate to decide the claim and fails to comply with the Board's February 2010 remand directives.  See Stegall, supra; see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, a June 2011 VA treatment record indicates that the Veteran fell off a ladder and reinjured his back.  On remand, the examiner should attempt to differentiate between any symptoms attributable to the Veteran's service-connected low back disability and any attributable to this new injury, to the extent possible.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to an increased rating for a lumbar spine disability must be remanded for a new VA examination.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of any outstanding VA treatment records from the Muskogee VA Medical Center, and any other VA facility identified by the Veteran, and related to the Veteran's low back disability, should be obtained and added to the claims folder or Virtual VA folder (as appropriate).

2.  Thereafter, the Veteran should be scheduled for a VA examination with an appropriate expert in order to determine the current severity of his lumbar spine disability.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  The examiner must specifically comment on any additional limitation of motion that the Veteran experiences during flare ups of pain.  To the extent possible, the examiner should differentiate between symptoms resulting from the Veteran's service-connected lumbar spine disability and any symptoms resulting from his June 2011 fall.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to an evaluation in excess of 10 percent for a lumbar spine disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that is cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


